 
 
I 
112th CONGRESS 1st Session 
H. R. 3102 
IN THE HOUSE OF REPRESENTATIVES 
 
October 5, 2011 
Ms. DeLauro (for herself, Mr. Israel, Mr. Ackerman, Ms. Castor of Florida, Mrs. Christensen, Ms. Clarke of New York, Mr. Conyers, Mr. Deutch, Mr. Farr, Mr. Hinchey, Mr. Jackson of Illinois, Ms. Lee of California, Mr. Markey, Ms. Matsui, Ms. Moore, Mr. Rush, Ms. Schakowsky, Mr. Rangel, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To require that every mammography summary delivered to a patient after a mammography examination, as required by section 354 of the Public Health Service Act (commonly referred to as the Mammography Quality Standards Act of 1992), contain information regarding the patient’s breast density and language communicating that individuals with more dense breasts may benefit from supplemental screening tests, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Breast Density and Mammography Reporting Act of 2011. 
2.FindingsThe Congress finds as follows: 
(1)The American Cancer Society reports that an individual with dense breast tissue faces a relative risk of developing breast cancer 4 or more times higher than an individual without dense breast tissue. 
(2)The National Cancer Institute estimates that 1 in 8 women in the United States will develop a cancer of the breast in their lifetime. 
(3)The Centers for Disease Control and Prevention reports that breast cancer is the number one cause of cancer death among Hispanic women, and the number two cause of cancer death among White, Black, Asian/Pacific Islander, and American Indian/Alaska Native women. 
(4)Individuals receiving mammograms are not currently required to receive medical summaries or reports from their mammogram providers which address breast density or its correlation to breast cancer, despite the fact that the radiologist interpreting the mammogram makes an assessment of the patient’s breast density.  
3.Breast density reporting by facilities that perform mammograms to physicians and patients 
(a)In generalClause (ii) of section 354(f)(1)(G) of the Public Health Service Act (42 U.S.C. 263b(f)(1)(G)) is amended— 
(1)in each of subclauses (III) and (IV), by striking and at the end; and 
(2)by adding at the end the following: 
 
(V)the report under subclause (II) and the summary under subclause (IV) shall include information regarding the patient’s individual measure of breast density, as specified by the Secretary based upon— 
(aa)current scientific knowledge; 
(bb)technological advances; or 
(cc)other updated medical procedures where the use of such screening developments is consistent with the practice of medical experts in the field;  
(VI)the summary under subclause (IV) shall convey to the patient his or her risk of developing breast cancer associated with below, above, and average levels of breast density as measured under subclause (V) and analyzed by the patient’s interpreting physician; and 
(VII)the summary under subclause (IV) shall include language, developed by the Secretary in consultation with leading experts, communicating that individuals with more dense breasts— 
(aa)may benefit from supplemental screening tests; and 
(bb)should talk with their physicians about any questions or concerns regarding the summary; and. 
(b)Rule of constructionThis section and the amendments made by this section shall not be construed to alter in any way Federal requirements relating to financial obligations of any person in connection with health insurance. 
 
